† Yeates and Brackenridge, Justices,
were of opinion, that as the defendants were in possession of both portions of the ground, containing 204 feet in front, when the ejectment was served, and had appeared generally thereto, and confessed lease, entry and ouster, in pursuance of the common rule, they could not now narrow their defence to part of their possession; and *273that the plaintiff was upon the trial, entitled to a verdict for such part of *the ground as he could shew title to, and could r * prove to be in the occupation of the defendants at the *- ™ time of the commencement of the suit. Vid. 1 Lord Ray. 729. Bull. 98, no. Law of Ejectments.
Messrs. E. Tilghman, Hopkinson and Dickerson, pro quer.
Smith, J.
thought the verdict ought to be taken for the defendants on lot No. 42 ; and as to the northern lot, No. 43, the plaintiff should be called and nonsuited, on account of the defendants not confessing lease, entry and ouster, pursuant to the common rule; and thereupon judgment would be entered for the plaintiff against the casual ejector for lot No. 43. This is a question as to mere form, because the verdict taken in either way, will effect no difference, either as to costs or mesne profits. 2 Burr. 668.
The jury found a verdict for the defendants, as to lot No. 42 ; and for the plaintiff as to lot No. 43, as designated in the old map of Holme.

 Absente, Shippen, C. J.